Appeal from an order of the Supreme Court, Erie County (John M. Curran, J.), entered April 9, 2015. The order granted the motions of defendants Senzan Hsu, M.D., and Children’s Hospital of Buffalo of Kaleida Health, for summary judgment dismissing all claims and cross claims against them.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court (2015 NY Slip Op 32613 [U] [Sup Ct, Erie County 2015]).
Present—Smith, J.P., Carni, Lindley, DeJoseph and Scudder, JJ.